Case 1:19-cv-00067-JJM-LDA Document 9 Filed 06/03/19 Page 1 of 1 PageID #: 176




                       UNITED STATES DISTRICT COURT
                                     District of Rhode Island

     CLERK’S SUPPLEMENTAL CERTIFICATE OF THE RECORD ON APPEAL
                                             CaseInformation

 Case Caption: Jamhal Talib Abdullah Bey              vs. Old Field, et al.

 District Court case number: 19-cv-67                 Court of Appeals case number: 19-01198


                                          RecordInformation

 Supplemental documents: Text Order entered on 6/3/2019 re ECF No. 8
 Document #

 Sealed documents:         Yes          No   ✔
 If yes, document #

 Ex parte documents:       Yes          No   ✔
 If yes, document #

 Transcripts:              Yes          No   ✔
 If yes, document #

 Trial/Hearing exhibits:   Yes          No    ✔
 If yes, description

                                               Certification

I, +DQRUDK7\HU:LWHN, Clerk of the United States District Court for the District of Rhode Island, do
certify that the above annexed documents are to be included with the record on appeal in the above
referenced case.




                                                                  +$125$+7<(5:,7(.
                                                                  &OHUNRI&RXUW

Date: 06/03/2019                                                  /s/ Nissheneyra D. Urizandi
                                                                  ________________________________
                                                                  Deputy Clerk
